Case 1:18-cr-20044-DPG Document 52 Entered on FLSD Docket 03/25/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,                            CASE NO. 18-20044-CR-GAYLES

  v.

  JOSE CARLOS RIOS MARTINEZ,
              Defendant,
  _____________________________/

                MOTION FOR CONTINUANCE OF THE CHANGE OF PLEA
                         HEARING SET FOR APRIL 20, 2020

         Defendant, JOSE CARLOS RIOS MARTINEZ, files this Joint Motion for Continuance

  of the Change of Plea Hearing presently set for April 20, 2020 and in support thereof states as

  follows:

         1.      Change of Plea is currently scheduled for April 20, 2020.

         2.      Due to COVID-19 Virus outbreak, undersigned counsel is requesting a

                 continuance of the change of plea hearing for some time in May.

         3.      Undersigned advised AUSA, Yeney Hernandez as to this motion and Ms.

                 Hernandez informs that The Government does not object to the granting of this

                 motion.

         WHEREFORE, Defendant respectfully requests that this Court grant a continuance of the

  change of plea hearing that is presently scheduled for April 20, 2020 and any other relief this

  Court deems just and proper.
Case 1:18-cr-20044-DPG Document 52 Entered on FLSD Docket 03/25/2020 Page 2 of 2



                                                 Respectfully submitted,


                                                 /s/ Emmanuel Perez
                                                 _________________________
                                                 Emmanuel Perez, Esquire
                                                 Fla. Bar No. 586552
                                                 Emmanuel Perez & Associates, P.A.
                                                 901 Ponce De Leon Boulevard, Suite 101
                                                 Coral Gables, Florida 33134
                                                 Tel: (305) 442-7443
                                                 Email: courtmail@lawperez.com



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/EFC which sent e-mail notification of such filing to all CM/EFC participants

  in this case on this 25th day of March 2020.


                                       By: ___/s/ EMMANUEL PEREZ__
                                              EMMANUEL PEREZ
                                              F.B.N. 586552
